Citation Nr: 1709623	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1977 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board, most recently in April 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes, and an organic disease of the nervous system was not present within one year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated active service, and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate notice in response to this claim.  The record shows that he was mailed a letter in September 2008 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional September 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a veteran served at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, the disease entity shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., bilateral hearing loss as an organic disease of the nervous system), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has bilateral hearing loss as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reported routine exposure to hazardous noise in the course of his service as an Army infantryman.  He has also reported post-service occupational noise exposure in the course of his service as a member of the Sheriff's department.

STRs included examiner notations of exposure to hazardous noise in service and a note that the Veteran related hearing loss to the examiner on his separation exam.  Nevertheless, STR audiogram results contained no objective findings of hearing loss for VA purposes during the Veteran's period of active service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

In July 2010, the Veteran was afforded a VA audiology evaluation.  Notably, the audiologist reported responses to pure tone testing were significantly elevated compared to speech reception thresholds in both ears and were not considered reliable for rating.  Speech recognition scores were 80 percent for the right ear and 94 percent for the left ear.  However, due to the abnormalities in the test results, no diagnosis was rendered.  Based on the totality of the evaluation results, examiner determined the Veteran did not have a bilateral hearing loss disability for VA purposes.

In July 2014, the Veteran was evaluated by a different VA audiologist.  Speech recognition scores were reported to be 92 percent, bilaterally.  However, as with the 2010 evaluation, the audiologist noted that the pure tone test results were not valid for rating purposes due to significant discrepancies.  The examiner emphasized that the Veteran's responses were significantly elevated when compared with his ability to converse verbally with no visual information.  Again, based on the totality of the evaluation results, the examiner determined the Veteran did not have a bilateral hearing loss disability for VA purposes.

In May 2016, the same audiologist who administered the Veteran's July 2010 audiology evaluation provided an addendum opinion regarding his service connection claim for a bilateral hearing loss disability.  She emphasized that the Veteran had a history of non-compliance during audiological evaluations, referencing her own evaluation in July 2010 and the separate 2014 audiogram and medical opinion.  She reiterated that both she and the 2014 VA examiner noted a significant aberration of the Veteran's pure tone thresholds when compared with his speech recognition scores.  Accordingly, she noted that both she and the 2014 VA examiner deemed the Veteran's pure tone thresholds invalid and declined to report them in their medical opinions.  As such, the May 2016 VA examiner found that there was no objective, reliable evidence of record establishing hearing loss for VA purposes as the Veteran's contentions were not supported by objective or verifiable medical data.

The Board acknowledges that there are speech recognition scores of record that are consistent with a diagnosis of bilateral hearing loss disability for VA purposes.  However, the Board assigns those speech recognition scores no probative value.  In this regard, the Board reiterates that both VA examiners who performed VA audiology evaluations of the Veteran found that the Veteran's audiology test results were not reliable as a result of the Veteran's noncompliance.  As such, neither examiner could provide a medically supported diagnosis of bilateral hearing loss disability for VA purposes.  Therefore, the Board finds the speech recognition scores of 80 percent in the right ear in 2010, and 92 percent, bilaterally, in 2014 are not sufficient to establish a diagnosis of bilateral hearing loss disability for VA purposes.

Also, as noted above, the Veteran does not have bilateral hearing loss disability, let alone bilateral hearing loss disability that was manifest to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no objective and verifiable evidence of record showing the Veteran to have a diagnosis of bilateral hearing loss disability for VA purposes at any time during the current appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


